 


109 HR 3076 IH: Freedom From Unnecessary Litigation Act of 2005
U.S. House of Representatives
2005-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3076 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals a credit against income tax for the cost of insurance against negative outcomes from surgery, including against malpractice of a physician. 
 
 
1.Short titleThis Act may be cited as the Freedom From Unnecessary Litigation Act of 2005. 
2.Credit for purchase by patient of insurance against negative outcomes resulting from surgery 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable credits) is amended by inserting after section 25B the following new section: 
 
25C.Cost of insurance purchased by patient against negative outcomes resulting from surgery 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the cost of negative outcomes insurance covering the individual or the spouse or any dependent (as defined in section 152) of the individual. 
(b)Negative outcomes insuranceFor purposes of this section, the term negative outcomes insurance means insurance covering any negative side effect of surgery, including those caused by malpractice from the action or inaction of a physician.. 
(b)Conformimg amendmentThe table of sections for such subpart A of such Code is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Cost of insurance purchased by patient against negative outcomes resulting from surgery. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
3.Exclusion from gross income for medical malpractice awards granted in binding arbitration 
(a)In generalSection 104 of the Internal Revenue Code of 1986 (relating to compensation for injuries or sickness) is amended by redesignated subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection: 
 
(d)Medical malpractice binding arbitration awardsIn the case of damages awarded for medical malpractice in binding arbitration, gross income does not include such damages (whether for lost wages or otherwise).. 
(b)Effective dateThe amendment made by subsection (a) shall apply to damages awarded after the date of the enactment of this Act. 
 
